No.    82-97

                   I N THE SUPREME COURT O THE STATE O F MONTANA
                                          F

                                                       1982




I N RE THE MARRIAGE O F
174Y'HLEEN ANN V I N N E R ,

                      P e t i t i o n e r and R e s p o n d e n t ,



1bUIiRK KINSEY VIiJNER,

                      Respondent and A p p e l l a n t .




Appeal from:          D i s t r i c t Court o f t h e T h i r t e e n t h J u d i c i a l D i s t r i c t ,
                      I n a n d f o r t h e County of Y e l l o w s t o n e , The H o n o r a b l e
                      Diane G. B a r z , J u d g e p r e s i d i n g .


C o u n s e l o f Record:

     For Appellant:

                      R a l p h L.   H e r r i o t t , B i l l i n g s , Montana

     For Respondent :

                      S a n d a l l & Cavan, B i l l i n g s , Montana



                                                Submitted on B r i e f s :         O c t o b e r 1 4 , 1982

                                                                      Decided:     December 3 , 1 9 8 2



Filed :     \-!LC f: 'lY8'h,
                  '
Mr. Justice           John     Conway H a r r i s o n            delivered         t h e Opinion        of    the
Court.


       R e s p o n d e n t w i f e commenced t h i s a c t i o n f o r a d e c r e e of d i s s o -

l u t i o n of    marriage          in the Thirteenth Judicial District,                                i n and

f o r t h e County of Y e l l o w s t o n e .                The D i s t r i c t C o u r t e n t e r e d f i n d -

ings of        fact      and      c o n c l u s i o n s of     l a w on December 2 4 ,             1981,      and

f i n a l judgment and d e c r e e on J a n u a r y 1 5 , 1 9 8 2 .                   A p p e l l a n t husband

appeals          from      the         District          Court's            judgment         and       decree.

       The p a r t i e s were m a r r i e d i n B i l l i n g s , M o n t a n a , o n J a n u a r y 2 ,

1973.        The m a r r i a g e p r o d u c e d     two children.                 The w i f e was a g e 28

a t t h e t i m e of       t h e h e a r i n g and       is employed i n t h e c u s t o m e r ser-

vice     department          of      the     B i l l i n g s Water D e p a r t m e n t .         Wife     earns

approximately            $1,200        per     month          and    takes       home     about     $800 p e r

month.        Wife a l s o h a s a o n e - s i x t h           i n t e r e s t i n a f a m i l y farm which

y i e l d s h e r $1,500          income p e r y e a r .              Husband was a g e 3 1 a t               the

t i m e of     t h e h e a r i n g and i s employed a s a s a l e s p e r s o n a t C h a n t e l

Jewelers.           Husband         earns       an    average          of    $816.74       per     month     and

t a k e s home a p p r o x i m a t e l y $ 6 6 9 . 8 0 p e r month.

       The p a r t i e s a c c u m u l a t e d v a r i o u s p e r s o n a l p r o p e r t y d u r i n g t h e

m a r r i a g e w h i c h was d i v i d e d b e t w e e n t h e p a r t i e s upon t h e i r s e p a r a -

tion.        The p a r t i e s a l s o p u r c h a s e d a home l o c a t e d a t 2 2 1 S u b u r b a n

Drive.         The p a r t i e s s t i p u l a t e d t h e home h a s a p r e s e n t v a l u e of

$59,700.           The     home        has     a     mortgage          of    $35,759,        with     monthly

payments of $348.                 A f t e r t h e p a r t i e s p u r c h a s e d t h e home i n March

1977, t h e y borrowed $2,500 from t h e l e n d i n g agency f i n a n c i n g t h e

home f o r a down p a y m e n t , $ 5 , 0 0 0 f r o m t h e Rimrock C r e d i t U n i o n f o r

t h e p u r c h a s e o f h o u s e h o l d g o o d s and $ 6 , 0 0 0 f r o m t h e S e c u r i t y Bank

for     home     improvements.                In     addition,            they   also borrowed            money

f r o m w i f e ' s u n c l e on two o c c a s i o n s i n a t o t a l amount of $ 7 , 0 0 0 o f

which      they     had     paid       back        $750 a t         the     time     of   hearing.           The

D i s t r i c t C o u r t found t h e n e t e q u i t y i n t h e home s h o u l d be awarded

60 p e r c e n t t o w i f e , 40 p e r c e n t to husband b u t t h a t it would n o t

be    just     or e q u i t a b l e t o s e l l t h e home and d i v i d e t h e p r o c e e d s .
I n l i e u o f s a l e , t h e D i s t r i c t C o u r t found h u s b a n d ' s e q u i t y i n t h e
h o u s e t o e q u a l $ 9 , 5 7 6 . 4 0 and o r d e r e d s u c h e q u i t y m u s t be c r e d i t e d

to husband's             child     support         obligation             at      the      r a t e of     $200 p e r

month       until     husband's          interest             in    the       home      is    satisfied.            In

a d d i t i o n , t h e D i s t r i c t C o u r t o r d e r e d husband to pay a n a d d i t i o n a l

$ 1 0 0 p e r month per c h i l d o r $ 2 0 0 p e r month to w i f e as c h i l d sup-

p o r t . When t h e h u s b a n d ' s i n t e r e s t i n t h e home h a s b e e n s a t i s f i e d ,

h u s b a n d is t o p a y $ 2 0 0 p e r c h i l d per month or $ 4 0 0 p e r month to

w i f e as c h i l d s u p p o r t .

       The D i s t r i c t      Court ordered              husband            to a s s u m e $ 3 , 7 0 0 o f       the

marital        liabilities            and     wife       to        assume       $7,250 o f          the    marital

liabilities.              Husband        appeals           from         the    District         Court's          order

r e q u i r i n g h u s b a n d t o p a y $ 4 0 0 a month c h i l d s u p p o r t and to c r e d i t

$ 2 0 0 o f t h e t o t a l $ 4 0 0 a g a i n s t t h e $ 9 , 5 7 6 . 4 0 e q u i t y he h a s i n t h e

f a m i l y home.

       The i s s u e s r a i s e d on a p p e a l a r e as f o l l o w s :

       1.    Whether         the       District          Court          abused          its    discretion           by

distributing the marital                       estate;         60 p e r c e n t       to t h e w i f e and 4 0
p e r c e n t to t h e husband.

       2.    Whether         the       District          Court          abused          its    discretion           by

requiring         the     respondent            husband            to    pay      child       support        in     an

amount       in    excess        of    what        the     facts          show       the      ability       of     the

respondent          to    be,      under       all     the         circumstances              and    facts        con-

cerning         the      financial             ability             of     the       respondent            husband.

       3.    Whether         the       District          Court          abused          its    discretion           by

m a k i n g a n award o f c h i l d s u p p o r t to be p a i d o u t o f t h e r e s p o n d e n t

husband's         e q u i t y i n t h e m a r i t a l r e a l p r o p e r t y b a s e d upon p r e s e n t

value       without       consideration               of      the        facts       of      appreciation           or

d e p r e c i a t i o n of t h e v a l u e of t h e p r o p e r t y .

      Husband f i r s t a r g u e s t h e D i s t r i c t C o u r t a c t e d a r b i t r a r i l y and

exceeded        t h e bounds of             r e a s o n b y a p p o r t i o n i n g t h e e q u i t y of           the

f a m i l y home, 6 0 p e r c e n t t o w i f e , 4 0 p e r c e n t to h u s b a n d .                     Husband

correctly         cites s e c t i o n 40-4-202(1),                       MCA,     as t h e      s t a t u t e which

g o v e r n s e q u i t a b l e d i s p o s i t i o n of      property           i n a d i s s o l u t i o n pro-

ceeding.          T h i s C o u r t h a s many times d e c i d e d t h i s i s s u e and d o e s
n o t c h o o s e t o r e h a s h t h e same a r g u m e n t s i n t h i s case:
              " I n d e t e r m i n i n g w h e t h e r t h e t r i a l c o u r t abused
              its d i s c r e t i o n , the reviewing court does not
              s u b s t i t u t e i t s judgment f o r t h a t of t h e t r i a l
              c o u r t . The s t a n d a r d f o r r e v i e w is w h e t h e r t h e
              trial           court       acted          arbitrarily             without
              employment              of    conscientious              judgment       or
              exceeded t h e bounds of r e a s o n r e s u l t i n g i n
              substantial injustice                 ."        Bolich v. Bolich
              (19821,
              S t . R e p . 1-137;-
                                         Mont   .   .. - - - , 647 P.2d 8 4 4 , 39

      Here, t h e t r i a l c o u r t a p p e a r s t o h a v e f o l l o w e d t h e s t a t u t o r y

c r i t e r i a s e t o u t i n s e c t i o n 40-4-202,           MCA.     Husband h a s f a i l e d to
s p e c i f i c a l l y address the          i s s u e a s to a n y p a r t i c u l a r r e a s o n why
t h e 60 p e r c e n t    -     40 p e r c e n t s p l i t is i n e q u i t a b l e o t h e r t h a n to

simply      state        that     it    is    arbitrary           and    exceeds       the     bounds      of
reason.        We     find      t h e r e was s u b s t a n t i a l e v i d e n c e t o s u p p o r t t h e
District       Court's         holding.          Wife        was l e f t w i t h a s i g n i f i c a n t l y
l a r g e r p o r t i o n of     the marital           l i a b i l i t i e s and    t h a t a l o n e would
justify       a disproportionate property                        division in t h i s case.                 We

affirm         the        District            Court I    s       ruling        on       this         issue.

      Husband n e x t c o n t e n d s t h e D i s t r i c t C o u r t a b u s e d            its d i s c r e -
t i o n by r e q u i r i n g him t o p a y c h i l d s u p p o r t i n e x c e s s of h u s b a n d ' s
a b i l i t y to pay.          S e c t i o n 40-4-204        g o v e r n s a n award o f c h i l d sup-

port.      The s e c t i o n s t a t e s :
              " I n a p r o c e e d i n g f o r d i s s o l u t i o n of m a r r i a g e
               .    . .    , t h e c o u r t may o r d e r e i t h e r or b o t h
              p a r e n t s owing a d u t y o f s u p p o r t to a c h i l d t o
              p a y a n amount r e a s o n a b l e o r n e c e s s a r y f o r h i s
              support          . . .,   a f t e r considering a l l relevant
              f a c t o r s including :


              " ( 2 ) t h e f i n a n c i a l r e s o u r c e s of t h e c u s t o d i a l
              parent;
               "(3)   t h e s t a n d a r d o f l i v i n g t h e c h i l d would
              h a v e e n j o y e d had        the marriage not              been
              dissolved;


              " ( 5 ) t h e f i n a n c i a l r e s o u r c e s and n e e d s of t h e
              noncustod i a l p a r e n t . "

Thus, t h e s e c t i o n r e q u i r e s c h i l d s u p p o r t depending on t h e f i n a n -

c i a l r e s o u r c e s of b o t h p a r e n t s ,     i n a n amount s u f f i c i e n t to p r o -

v i d e a s t a n d a r d o f l i v i n g s i m i l a r to t h a t which t h e c h i l d would
have     enjoyed          had      the       marriage       continued.           Here,        the       District

C o u r t s i m p l y made a f i n d i n g t h a t t h e husband                  is a b l e t o c o n t r i -

bute     $400 p e r month                for child          support       taking     into account h i s

e q u i t y i n t h e home.            The D i s t r i c t C o u r t d i d n o t make a f i n d i n g a s

to     the    amount         necessary           to   support       the     children,         nor       did    the

D i s t r i c t C o u r t make a f i n d i n g a s t o t h e amount t h e w i f e                        is a b l e

to     contribute            to    the       children's           support.         We       remand       to    the

D i s t r i c t C o u r t t o make s p e c i f i c f i n d i n g s a s r e q u i r e d by s e c t i o n

40-4-204,          and e n t e r judgment a c c o r d i n g l y .

       Husband         l a s t l y argues         the D i s t r i c t     Court e r r e d         by o r d e r i n g

h i s e q u i t y i n t h e f a m i l y home be c r e d i t e d a s c h i l d s u p p o r t a t t h e

r a t e of        $200 p e r month            u n t i l h i s equity       is e x h a u s t e d .        Husband

c l a i m s he s h o u l d be a b l e t o c o l l e c t i n t e r e s t on h i s e q u i t y o r a t

least        be     given       some      consideration             in    the    event        the       property

a p p r e c i a t e s i n v a l u e b e f o r e h i s e q u i t y is s a t i s f i e d .          Wife a r g u e s

t h i s C o u r t h a s h e l d t h a t p r o v i d i n g f o r c h i l d s u p p o r t o u t of m a r i -

t a l assets          is p e r m i s s i b l e    and w i t h i n     t h e power of          the D i s t r i c t

Court.        Wife c i t e s C r a b t r e e v.            Crabtree (1982),             -         Mont   .      -    I



6 5 1 P.2d 2 9 , 39 S t . R e p . 1 6 6 8 , a s a u t h o r i t y i n s u p p o r t of h e r con-

tention.            However,         i n -r a b t r e e
                                         C --               t h i s Court ruled             marital       assets

c o u l d be a p p l i e d t o r e t r o a c t i v e s u p p o r t p a y m e n t s due and owing a t

the    t i m e of       the       decree.         That      is a n e n t i r e l y d i f f e r e n t m a t t e r

f r o m t h e c a s e a t hand.               To s i m p l y award husband            an e q u i t y i n t h e

house of $9,576.40                  t o be c r e d i t e d a g a i n s t h i s s u p p o r t o b l i g a t i o n

a t t h e r a t e of $200 a month u n t i l t h e e q u i t y h a s b e e n s a t i s f i e d

i s a r b i t r a r y and d o e s e x c e e d t h e bounds of r e a s o n .                  We appreciate

the District Court's                     concern t h a t          the n e t equity           i n the      family

home may n o t j u s t i f y a s a l e and t h e p o s s i b i l i t y                  t h a t wife might

not    be     able      to      find     a    comparable          residence        with       a       comparable

monthly           payment.         However,           if    the    District       Court       is going              to

r e q u i r e husband         t o a p p l y h i s home e q u i t y a g a i n s t h i s c h i l d sup-

port      obligation,              then       the      District          Court     must       also        credit

husband's          ongoing p r i n c i p a l with             i n t e r e s t computed        a t a reason-

able rate.
                                                 ----
        Affirmed i n p a r t , r e v e r s e d &d rem3ded i n part.


                                                                                                  I
                                                             Justice
W concur:
 e


  ?&9'iL. -4z7
   --95z94
 Chief Justice